Citation Nr: 1738114	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  16-62 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a kidney disability, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel











INTRODUCTION

The Veteran had active military service from September 1965 to August 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

A review of the record shows that the Veteran was service connected for ischemic heart disease in an October 2016 rating decision.  Subsequently, the Veteran was afforded a VA examination in November 2016.  The examiner opined that the Veteran's kidney disability was less likely than not caused by his service-connected ischemic heart disease.  

The Board finds that the November 2016 VA medical opinion is incomplete.  In this regard, the Board notes that the examiner's conclusion that the Veteran's kidney disability was not caused by his service-connected ischemic heart disease is not sufficient to meet the burden of proof required in this case.  The examiner's November 2016 opinion fails to consider whether the Veteran's kidney disability was either chronically worsened by his service connected ischemic heart disease.  As the opinion is incomplete, it is inadequate to serve as the basis of a denial of entitlement to service connection.  

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present kidney disabilities.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.  

Accordingly, the case is REMANDED for the following action:  

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.   

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined him, to determine the nature and etiology of any kidney disability currently present.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present kidney disability was caused or chronically worsened by a service-connected disability, to specifically include ischemic heart disease.  

The rationale for all opinions must be provided.

3.  Confirm that the VA examination report and medical opinions comport with this remand and undertake any other development found to be warranted.  

4.  Then, readjudicate the issue on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  


